Order affirmed, with ten dollars costs and disbursements. Plaintiff appeals from an order of the City Court of White Plains, refusing to settle a proposed bill of exceptions. In our opinion, the order was properly made because no exceptions were taken on the trial to any material error of law and no order was made by the trial court, under section 550 of the Civil Practice Act, directing exceptions to be heard in the first instance by this court. The record presented is not a proper bill of exceptions. If appellant seeks a reversal of the judgment, she must serve a proposed ease on appeal and have the same settled by the trial judge. The appellant is not remediless. She may propose and have settled an abridged record containing only so much of the evidence as will permit proper review of the questions she wishes to present on appeal. (Civ. Prac. Act, § 576; Rules Civ. Prac. rules 230, 232, 234; Derby v. General Electric Co., 208 App. Div. 529; Martin v. Donnelly, 223 id. 353; Moran v. Rainbow Appliance Corporation, 225 id. 587; Matter of City of Rochester, 234 id. 647.) Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.